Neck, J.
i. taxation: hanks, practice I. We will first consider the objection urged by plaintiff to the judgment of the Circuit Court, which is based upon the order remanding the case for the purpose ^ determining the liability of the stockholders to assessment upon the property for which the bank was ■assessed.
Under the judgment of the Circuit Court, the plaintiff is relieved from the assessment in question, and it obtains the relief it sought in this case, the court holding the assessment against it to be- illegal. The object of remanding the case was that it might be determined if other parties are liable to be taxed upon the property. The bank, as a corporation, had no interest in that inquiry. If such parties do not object to the assessment against them, the plaintiff certainly cannot. If they do contest it, plaintiff is not authorized to conduct their defense so far as anything appears in the record; certainly, as it is not the real party in interest the case cannot be .conducted in its name. We are, therefore, of the opinion that .plaintiff cannot now enter objection to the order in question. We do not pass upon its correctness, leaving that question for determination in a proceeding wherein the proper parties shall appear.
We will now proceed to the consideration of objections made by defendant.
„ Ccfurt-Pargument. II. The defendant does not urge in argument any objection to the judgment of the Circuit Court setting aside the assessment. ’We are, therefore, not required to Pass uPori Ns correctness. It was based upon the doctrine recognized by the Circuit Court that all taxable property held by the plaintiff should be assessed to the stockholders. Of the correctness of this doctrine we need -not inquire or express an opinion, as the judgment is not assailed in argument.
s. practice: íioií o?iaw. III. The defendant demanded a jury for the trial of the cause; it was refused. This ruling-is made the ground of an objection. Conceding that a jury should have been called, no prejudice is wrought defendant by submitting the cause without a jury. There was no dispute *397upon the fact that plaintiff held the property upon which the assessment was made. A jury could have found under the evidence no other facts than those found by the court; a different finding would have been set aside. There was really no question but of law in issue; the plaintiff claiming that the stockholders were taxable through their stock for the property held by the bank; the defendant insisting that plaintiff itself should be taxed thereon. Therefore, even if under the pleadings defendant was entitled to a jury, under the' view of the law taken by the court, which is not assailed by defendant in argument, it suffered no prejudice by the refusal of the court below to submit the cause to a jury.
IV. The defendant offered to prove that plaintiff held cer-: tain claims against other banks and bankers and certain county and city warrants. The evidence was excluded. The ruling, if erroneous, wrought no prejudice to defendant under the view of the law taken by the court, which, as we have two or three times before remarked, we cannot l-eview. Whatever property or claims were held by the bank, they were not, under this view, assessable to it. This was the doctrine controlling the court’s decision. Defendant could not have recovered under this rule had it been permitted to introduce the evidence in question. While defendant does not object to the rule upon which the court’s judgment is based, it cannot complain of decisions harmonious with that rule and which, under it, wrought him no prejudice.'
4 appeal-equalization-jurisdiction V. The defendant moved in the Circuit Court to dismiss the appeal; the motion was overruled. This action is assigned ‘for error. The statute authorizing an appeal in suc^1 cases does not prescribe the formalities to be pursued in order to remove the cause from the board of equalization to the Circuit Court. Proper notices of the appeal were served. These gave the Circuit Court jurisdiction. It could have required a bond to be filed if the proceedings were sought to be stayed. Robertson v. The Eldora R. & Coal Co., 27 Iowa, 245. The Circuit Court, having acquired jurisdiction of the cause, properly overruled the motion to dismiss the appeal.
*398• YI. The defendant demurred to the statement of facts filed by plaintiff, upon which it claimed the board of equalization acted illegally. The demurrer was overruled. Upon this action of the Circuit Court an objection to the judgment is based. The statement asks for relief upon the ground that plaintiff could not be lawfully assessed upon the property held by it. Certainly, this was a sufficient ground to support plaintiff’s claim for relief in the Circuit Court, the record showing that the relief was first sought on the same ground before the board of equalization.
■ The foregoing discussion disposes of all objections raised by both parties to the judgment of the Circuit Court; it is affirmed on both appeals.
Affirmed.